DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a foreign priority document under 35 U.S.C. 119(a)-(d) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed foreign priority document. The disclosure of the invention in the foreign priority document and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the foreign priority document, FR2001801 (published 27 August 2021 as FR3107559A1), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 1-6 of this application.  
That is, no portion of the foreign priority document discloses “at least two attachments” securing the separator to the interior skin (claim 1); each attachment allowing rotation of the separator (claim 2); means for guiding the separator (claim 3); and guide means comprising bolts sandwiching the separator and the interior skin through orifices, one or more of which being oblong (claim 4). 
Corresponding portions of the disclosure (at least [0054-63] and Figs 5-6) are also not supported by the foreign priority document. 
Thus, the claims are examined with the effective filing date of 22 February 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
claim 3: “between the two attachments, at least one means for guiding the separator with respect to the interior skin, which allows a movement of the first edge over the interior skin”
claim 4: “each guide means is formed as a bolt that sandwiches the separator and the interior skin through orifices provided for this purpose, and wherein one of the orifice passing through the separator or the orifice passing through the interior skin has an oblong shape allowing a movement of a threaded shank of the bolt”
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both a first geometry of the separator in Fig 4 and an additional distance of thermal expansion in Fig 6.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate both a second geometry of the separator in Fig 4 and an additional distance of arcuate thermal expansion in Fig 6.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “D”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Objections
Claims are objected to because of the following informalities:  
cl. 2 “each attachment” is believed to be in error for --each of the at least two attachments--
cl.4 “each guide means” is believed to be in error for --each of the at least one means for guiding the separator--
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claim 3 recites “at least one means for guiding the separator with respect to the interior skin, which allows a movement of the first edge over the interior skin” is interpreted under 112f as a means-plus-function limitation lacking structural modifiers. According to the Specification, the means for guiding is 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “guide means” in claim 4, which are then structurally described in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “allowing air to pass through orifices” renders the claim indefinite because it is unclear whether these orifices are being positively recited or just functionally recited (i.e. as the structure being somehow formed so as to allow such air flow passage, the orifices not being a part of the claimed structure. 
Furthermore, it is unclear whether these orifices are formed in the primary wall, or whether the orifices are some other orifices of another structure. 
The recitation “separator which is attached only to the interior skin by a region along a first edge by at least two attachments” renders the claim indefinite because it is unclear whether the first edge is a portion of the separator or a portion of the interior skin. Additionally, it is unclear whether the separator is only attached to the interior skin (and no other structure), or whether the separator is only attached at the first edge region (of the separator, or of the interior skin). 
The recitation “which has a first geometry and a second geometry” renders the claim indefinite because it appears to recite a portion of the separator having a first geometry and another portion of the separator having a second geometry. However, further recitations in the claim indicate the separator may change from a first geometry to a second geometry, under certain conditions. Thus, it is unclear whether the geometries are transient states or constant physical features of the separator. It is noted that the conditional language of the fourth clause does not necessitate any change in geometry when the temperature neither exceeds a first temperature nor is less than a second temperature.
The recitation “to bring a second edge as close as possible to the primary wall” renders the claim indefinite because (1) it is unclear whether the second edge is a structural feature of the separator or some other new structure not yet discussed, and (2) it is unclear what is considered “as close as possible”. The latter recitation is considered a relative term of degree lacking any clarification from the Specification by Special Definition.  Thus, it is unclear whether “as close as possible” includes situations where the separator 
Dependent Claims 2-6 are also rejected.
Regarding claim 3, the recitation “the internal structure has two attachments” renders the claim indefinite because it is unclear whether these are the same as, or different from, the previously claimed “at least two attachments”.
Dependent claim 4  is also rejected. 
Regarding claim 4, the recitation “orifices” renders the claim indefinite because it is unclear whether these are the same as, or different from, the previously recited orifices. Furthermore, it is unclear whether the orifices are comprising multiple orifices in the separator and multiple orifices in the interior skin, or just a single orifice in the separator and a single orifices in the interior skin, or some combination of these. 
The later recitations of “the orifice” renders the claim indefinite because it is unclear whether these are the same as, or different from any of the previously recited orifices. 
Regarding claims 5 and 6, it is unclear whether these claims are independent claims comprising the same structures as those of claim 1, or whether these claims are meant to depend from claim 1. The language of each claim (e.g. “a primary exhaust duct”, “a primary nozzle”, “at least one turbomachine”) do not provide clarity on this issue. For example, if claim 5 depends from claim 1, “a primary exhaust duct” should be --the primary exhaust duct”. If Claim 5 is an independent claim, it should be written in proper independent form (e.g. without reference to claim 1, but reciting the structures that are also claimed in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster 20130017065 in view of Core 7716932 and Nesbitt 6718752.
Regarding claim 1, Webster teaches an internal structure (incl. 8, 4, 10) of a primary exhaust duct (6 and bypass duct between 8 and 4) of a turbomachine (Fig 1), said internal structure comprising: 
a primary wall (8) comprising a surface of revolution about a longitudinal axis (X), allowing air to pass through orifices (the surface of revolution forming an annulus receiving fluid at a forward orifice and emitting fluid at an aft orifice) and forming an internal surface of the primary exhaust duct (defining a boundary of the bypass duct on the internal side of 8), 
an interior skin (outer surface of 4) comprising a surface of revolution about the longitudinal axis (Fig 1), arranged inside the primary wall (Fig 1), and 
at least one separator (movable slats 18) which is attached only to the interior skin by a region along a first edge (movable separators or slats 18 attached along an upstream edge to 4 of nozzle 10; [0043]) and which has a first geometry and a second geometry (Figs 2-3 show first geometry of 18 in a nominal position, and Figs 4-5 show second geometry of 18 in a dilated position), 
wherein a change from the first geometry to the second geometry takes place when a temperature of the separator exceeds a first temperature, and a change from the second geometry to the first geometry takes place when the temperature of the separator drops below a second temperature less than or equal to the first temperature (heating means are used to deform the separator(s) 18 from a nominal position to a dilated position; [0072], in this case first temperature = second temperature = “transition temperature” of [0072]), and 
wherein, in the first geometry, the separator is wound on itself (concave geometry, curving toward the central axis X as in Fig 2), and 
wherein, in the second geometry, the separator is opened out and extends so as to bring a second edge as close as possible to the primary wall (second edge being a downstream end of 18 extending radially outward toward 8 of 6 in Figs 4-5).
Webster further teaches the movable slats/separators “incorporate an element made from a shape memory alloy, and so can assume different configurations under different temperature conditions…[and 
	Webster does not teach at least two attachments for securing the separator(s) to the interior skin, and a coefficient of expansion of the separator is greater than that of the interior skin.
	However, Core teaches a structure of an exhaust duct of a turbomachine (Figs 1-2), comprising a skin (302 with 308 and 314; Figs 1-2, 15-16), and at least one separator (306 with 316 and/or304) which is attached only to the interior skin (Figs 15-16),  the separator having a first geometry (Fig 15, nominal position) and a second geometry (Fig 16, dilated position), 
wherein a change from the first geometry to the second geometry takes place when a temperature of the separator exceeds a first temperature, and a change from the second geometry to the first geometry takes place when the temperature of the separator drops below a second temperature less than or equal to the first temperature (Col.8 l.64-Col.9 l.4), and 
wherein a coefficient of expansion of the separator is greater than that of the interior skin (the separator being a shape memory alloy material with at least one thermal coefficient of expansion that responds to the level of heating provided, which is greater than the material of the skin which must be actuated by the shape memory alloy separator to flex in the dilated direction; Col.8 ll.47-end), 
wherein, in the first geometry, the separator is wound on itself (concave curved inward toward the longitudinal axis; Figs 2, 15), and 
wherein, in the second geometry, the separator is opened out and extends so as to bring a second edge as close as possible to the primary wall (second edge at a downstream end of 18 extending radially outward toward 8 of 6 in Figs 4-5).
Core further teaches “screws” being used to attach the separator(s) (316) to the skin (314). However, the screws are not shown or further described in Core. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic, non-descript heat responsive separators of Webster, to use the specifically taught heat actuated shape memory alloy configuration of Core, because Webster teaches the movable slats/separators may use any known means of heat actuation with shape memory alloys (in [0044]; i.e., such as those of Core) and because Core teaches the configurations of Figs 15-16 being suitable for 
Webster in view of Core does not teach at least two attachments for securing the separator(s) to the interior skin. 
However, Nesbitt teaches how a shape memory alloy separator (46) may be attached by at least two fasteners (48, 52) to the skin (50, 42) at an upstream end of the separator for heat-modulated movement thereof (Fig 7). Nesbitt further teaches the coefficient of expansion of the separator being greater than that of the skin (where only the separator changes shape with application of heat and the stiffness of the skin biases the separator back to the nominal position when no heat is applied; Col.4 ll.10-18; Col.5 ll.28-34). Nesbitt further teaches the skin comprising two different materials: a composite portion (42) and a flexible metallic portion (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic, non-descript screw arrangement of Webster in view of Core to use the specific fastener arrangement of Nesbitt, in order to facilitate the use of different materials in the skin to achieve both the strength and flexibility requirements for facilitating movement of the separator (Nesbitt Col.5 ll.2-34).
Regarding claim 2, Webster in view of Core and Nesbitt teaches all the limitations of the claimed invention as discussed above. Webster in view of Core and Nesbitt as discussed so far, does not teach each attachment allows rotation of the separator about an axis perpendicular to the interior skin.
	However, Nesbitt teaches each attachment (48, 52), alone, being fasteners (i.e., rivets and threaded fasteners) which, (installed alone), allows rotation of the separator about an axis perpendicular to the interior skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster in view of Core and Nesbitt to use the specific fastener arrangement of Nesbitt, in order to facilitate the use of different materials in the skin to achieve both the strength and flexibility requirements for facilitating movement of the separator (Nesbitt Col.5 ll.2-34).
	Regarding claim 5, Webster in view of Core and Nesbitt teaches all the limitations of the claimed invention as discussed above. Webster further teaches a turbomachine (Fig 1) having a primary exhaust 
	Regarding claim 6, Webster in view of Core and Nesbitt teaches all the limitations of the claimed invention as discussed above. Webster further teaches an aircraft having at least one turbomachine according to claim 5 ([0052]).

Notes
Proposed amendments were discussed in an attempt to advance prosecution toward allowance (see interview summary and attached record of correspondence), however, Applicant deferred to make any such decisions/amendments at this time. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741